Tamme v Kessler (2018 NY Slip Op 07608)





Tamme v Kessler


2018 NY Slip Op 07608


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CARNI, CURRAN, TROUTMAN, AND WINSLOW, JJ.


1180 CA 17-02169

[*1]SHEILA MARIE REDMOND TAMME, PLAINTIFF-APPELLANT,
vROBERT W. KESSLER, GORDON S. DICKENS AND WOODS OVIATT GILMAN, LLP, DEFENDANTS-RESPONDENTS. (APPEAL NO. 1.) 


GALLET DREYER & BERKEY, LLP, NEW YORK CITY (ADAM M. FELSENSTEIN OF COUNSEL), FOR PLAINTIFF-APPELLANT.
WOODS OVIATT GILMAN LLP, ROCHESTER (DONALD W. O'BRIEN, JR., OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered August 2, 2017. The order granted the motion of defendants for summary judgment and dismissed the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court